DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson et al. (US 2016/0353511) in view of Teyeb et al. (US 2020/0245393).
Regarding claim 14, Gunnarsson teaches a method, comprising: reestablishing, by a processor of an apparatus, a radio resource control (RRC) connection with a wireless network (i.e., mechanisms to re-establish a subset or all radio bearers for data as part of a quick RRC connection reestablishment procedure [0008]-[0009], [0017], [0046]); detecting, by the processor, whether a type of radio bearer service is resumed upon reestablishing the RRC connection (i.e., the RRC connection re-establishment procedure is initialized when the wireless device detects any of the following: radio link failure, handover failure, mobility from E-UTRA failure, integrity check failure indication from lower layers, or an RRC connection reconfiguration failure [0141], [0176]), wherein the detecting of whether the SRB2 service or the DRB service is resumed comprises detecting by utilizing one or more of a plurality of detection mechanisms comprising: an upper layer-driven detection mechanism, a timer-driven detection mechanism, and a lower layer-driven detection mechanism (i.e., the RRC connection re-establishment procedure is initialized when the wireless device detects any of the following: radio link failure, handover failure, mobility from E-UTRA failure, integrity check failure indication from lower layers [0141], [0156]),29 Attorney Docket No.: MDTK.0378USInventorship: Yu-Lun Chang et al.wherein the resuming of the SRB2 service or the DRB service comprises resuming by utilizing one or more of a plurality of recovery mechanisms comprising: an first recovery mechanism involving releasing the RRC connection, a second recovery mechanism involving reestablishing a cell connection by using an RRC reestablishment, and a third recovery mechanism involving resynchronization with the wireless network (i.e., The UE includes the UL_DRB_INFO and the DL_DRB_INFO also in the RRCConnectionReestablishmentComplete message. This message is sent over an integrity protected Signaling Radio Bearer, e.g. SRB1. When the eNB receives the message, the eNB can verify two things. First, that the UL_DRB_INFO is the same as the eNB received in the unprotected RRCConnectionReestablishmentRequest message and secondly, if the DL_DRB_INFO is the same as the eNB itself sent in the RRCConnectionReestablishment message. If both these checks are successful, the eNB can conclude that the data in the first two messages were not modified by an attacker. If the checks fail, the eNB could deduce that the data in the first two messages was somehow modified and the eNB could for example release the RRC connection. [0142], [0173]-[0174).
Gunnarsson fails to teach resuming, by the processor, the type of radio bearer service responsive to detecting that the type of radio bearer service is not resumed.
However, the preceding limitation is known in the art of communications. Teyeb teaches the UE resumes all SRBs and reestablish the AS security. he UE is now in RRC_CONNECTED. At step 4, the UE responds with an RRCConnection ResumeComplete confirming that the RRC connection was resumed successfully ([0025]), a method for use in a user equipment (UE) of resuming a radio bearer in a wireless communication network, and resuming the suspended radio bearer ([0039]-[0042]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Teyeb within the system of Gunnarsson in order to include security information in the connection resume message different from the security information used prior to suspension of the radio bearer.
Regarding claim 15, Gunnarsson in view of Teyeb teaches all the limitations above. Gunnarsson further teaches the plurality of services comprise an Evolved Packet System (EPS) Mobility Management (EMM) service, an EPS Session Management (ESM) service, an application service, and a voice over Long-Term Evolution (VoLTE) service ([0156]).  
Regarding claim 16, Gunnarsson in view of Teyeb teaches all the limitations above. Gunnarsson further teaches the timer-driven detection mechanism comprises determining, based on a timer, whether the type of radio bearer service is resumed within a predefined period (i.e., the connection is re-established within a short period of time at the target base station [0010], [0149], [table-US-00002]).  
Regarding claim 18, Gunnarsson in view of Teyeb teaches all the limitations above. Gunnarsson further teaches the first recovery mechanism comprises: releasing the RRC connection to enter an idle mode in response to receiving a paging message for a mobile-terminated call service; and reestablishing a connection with the wireless network to enter a connected mode from the idle mode to resume the type of radio bearer service ([0108], [0149]-[0152]).  
Regarding claim 20, Gunnarsson in view of Teyeb teaches all the limitations above. Gunnarsson further teaches third recovery mechanism comprises triggering a Layer 2 (L2) control signaling or procedure to resynchronize with the wireless network (i.e.,  target eNB prepares HO with L1/L2 and sends a handover response message Si46 to the source eNB. The handover response message Si46 includes a transparent container to be sent to the wireless device as an RRC message to perform the handover [0118], [0185]).  Gunnarsson further teaches the triggering of the L2 control signaling or procedure comprises performing one or more of: triggering an Evolved Packet Data Converge Protocol (EPDCP) or Enhanced Relay Link Capacity (ERLC) status report; transmitting a buffer status report (BSR) or scheduling request (SR) to the wireless network; and triggering a random access (RA) procedure with the wireless network ([0117], [0148], [0150]).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson et al. (US 2016/0353511) in view of Teyeb et al. (US 2020/0245393) further in view of XU et al. (US 2021/0144610).
Regarding claim 8, Gunnarsson in view of Teyeb teaches all the limitations above except monitoring for the occurrence of RLF comprises detecting a failure in message decoding due to a signal level of the message being below a predefined threshold.
However, the preceding limitation is known in the art of communications. Xu teaches the network detects the radio link failure. The NR RLF report is included in the RRC message; and the network decodes the RLF report ([0131]-[0133], [0135]-[0137]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Xu within the system of Gunnarsson and Teyeb in order to detect the cause of the failure occurring according to the existing mechanism.  
Regarding claim 17, Gunnarsson in view of Teyeb teaches all the limitations above. Gunnarsson further teaches the lower layer-driven detection mechanism comprises monitoring for an occurrence of radio link failure (RLF) at a RRC layer ([0116], [0153], [0183]). Gunnarsson in view of Teyeb teaches all the limitations above except monitoring for the occurrence of RLF comprises detecting a failure in message decoding due to a signal level of the message being below a predefined threshold.
However, the preceding limitation is known in the art of communications. Xu teaches the network detects the radio link failure. The NR RLF report is included in the RRC message; and the network decodes the RLF report ([0131]-[0133], [0135]-[0137]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Xu within the system of Gunnarsson and Teyeb in order to detect the cause of the failure occurring according to the existing mechanism.  
Allowable Subject Matter
Claims 1-10, 12, and 13 are allowed for reasons recited in the previous office action.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643